Title: To Benjamin Franklin from Leslie Grove, 1 August 1778
From: Grove, Leslie
To: Franklin, Benjamin


Dear Sir
London. 1st. Augt. 1778
From the honor I had of your acquaintance at My Lord Le Despencers at W. Wycomb in 73, I am Induced to flatter myself the request I have to make for the Enlargement of a particular Friends Brother now a Prisoner onboard an American Vessel in Brest Road will be comply’d with, the person solicited for is a Brother of Mr. John Trumans an Irish Factor in this City. He was a Passinger on board the Lord Chatham a Merchant Vessel from hence to Dublin, that was taken off Wicklow the 16th April last by the Revenge Privateer belonging to Piscataway. You will I am satisfied be more readily be led to comply with this request when I tell you the young man Mr. Thos. Truman has a wife and three young Children much distressed and Unhappy at his Absence and Unpleasent Situation. I shall therefore hold myself Exceedingly Obliged If you will as soon as possible give the Necessary orders for his being set at liberty to return to his Family as I am much Interested for him on his Brothers account.
I resigned the Command of the Thynne Packet, (which you did me the honor to see Launched) about a year ago and have Commenced a manner(?) of business in partnership with my late most worthy Father in laws partner Mr. Knox in this City. And when our Unhappy disputes with America are at an end, which I hope will be the case Er’e long, I hope I shall have the honor of seeing you here in the mean time Mrs. Grove begs to Join me in best Compliments to you, I am with great Regard and Esteem Dear Sir Your Most Obedient Humble Servant
Leslie Grove
If I am to Expect the honor of a line please to direct to No: 4 Crosby Square
Doctor. Franklin
 
Addressed: Doctor Franklin
Endorsed: Capt Grove about an Eng. Prisoner London 1. aout 1778.
Notation: recd. Sunday and opened according to Dr Franklins Desire.
